 Case 18-35413            Doc 20       Filed 02/26/19 Entered 02/26/19 15:21:04                         Desc Main
                                          Document Page 1 of 1

UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: CORETTA BRADFORD                                     ) Case No. 18 B 35413
                                                         )
                                                  Debtor ) Chapter 13
                                                         )
                                                         ) Judge: CAROL A DOYLE


                                              NOTICE OF MOTION


   CORETTA BRADFORD                                                        DAVID M SIEGEL
                                                                           via Clerk's ECF noticing procedures
   12610 S LOOMIS
   CALUMET PARK, IL 60827

   Please take notice that on March 12, 2019 at 10:30 am my designee or I will appear before the Honorable
   Judge CAROL A DOYLE at 219 South Dearborn Courtroom 742, Chicago, IL and present the motion set
   forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL or by the methods indicated on February 26 ,
   2019.

                                                                             /s/ Tom Vaughn


                   TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On December 24, 2018 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed .

   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend plan (#2) as follows: Part 2.3 select the last box and add correct tax language, 8 .1 amend
   pre-confirmation adequate protection payments for Capital One Auto Finance to be at least $61 .00 and
   amend pre-confirmation adequate protection payments for Exeter to be at least $131 .00.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                      Respectfully submitted,
   TOM VAUGHN
   CHAPTER 13 TRUSTEE                                                        /s/ Tom Vaughn
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
